MEMORANDUM **
Guillermo Padilla appeals his conviction and 77-month sentence imposed following his guilty plea to conspiracy to distribute and possess with intent to distribute controlled substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Padilla’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to *834withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues warranting review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. We decline to review any ineffective assistance of counsel claims on direct appeal. See United States v. Hanoum, 33 F.3d 1128, 1131—32 (9th Cir.1994).